         Case 2:19-cv-04580-BMS Document 18 Filed 12/31/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP A. THOMPSON, III,                           :
               Plaintiff,                           :       CIVIL ACTION
                                                    :
       v.                                           :
                                                    :
TAMMY FERGUSON, et al.,                             :       No. 19-4580
             Defendants.                            :

                                            ORDER

       AND NOW, this 31st day of December 2020, upon review of the Commonwealth

Defendants’ Motion to Dismiss the Amended Complaint for Failure to State a Claim, and the

Opposition thereto, and pursuant to the Court’s obligations under 28 U.S.C. § 1915(e)(2)(B)(iii)

and 42 U.S.C. § 1997e(c)(1), and for the reasons given in the Court’s Memorandum dated

December 31, 2020, it is hereby ORDERED that:

       1.     The Motion (Document No. 11) is GRANTED in part and DENIED in part.

       2.     The Amended Complaint is DISMISSED with prejudice because the Defendants

              are entitled to qualified immunity.

       3.     The Clerk of Court is directed to administratively close this case.



                                            BY THE COURT:

                                            /s/ Berle M. Schiller
                                            Berle M. Schiller, J.




                                                1
